Title: General Orders, 3 July 1778
From: Washington, George
To: 


          
            Head Quarters Brunswick Landing [N.J.] July 3rd 1778.
            ParoleC. Signs
            
          
          Coll Craige and Majors Nichols and Vaughan are appointed to superinte[n] d the
            Hospitals in Pennsylvania—They will call at the Orderly-Office tomorrow morning for
            Instructions.
          Vaults for Necessaries are to be immediately sunk, the Offal at the slaughtering pens
            to be buried and the dead horses removed or buried.
          After Orders.
          Tomorrow, the Anniversary of the Declaration of Independence, will be celebrated by the
            firing thirteen Pieces of Cannon and a feu de joie of the whole
            line; The Army will be formed on the Brunswick side of the Rariton at five ôClock in the
            afternoon on the ground pointed out by the Quarter Master General—The Soldiers are to
            adorn their Hats with Green-Boughs and to make the best
            appearance possible—The disposition will be given in the orders of tomorrow—Double
            allowance of rum will be served out.
          The General Court Martial whereof Major General Lord-Stirling is President will
            assemble tomorrow morning at the time and place mentioned in yesterdays Orders—Members
            the same as heretofore, except Colonel Irvin, vice, Coll Grayson.
        